DETAILED ACTION
Acknowledgements
This Office Action is in reply to the Petition Decision mailed 09 April 2021, which reopened prosecution and changed the status of the Final Action mailed 02 November 2020 from FINAL to NON-FINAL, and to Applicants’ response filed 04 January 2021 (“Response”).
Claims 1, 3–7, and 28–29 are currently pending.
Claims 1, 3–5, and 28–29 have been examined.
Claims 6–7 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3–5, and 28–29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
1. Step 2A - Prong One
“In Prong One, examiners evaluate whether the claim recites a judicial exception.” 2019 PEG1, 54, col. 1, ll. 14–16. “[W]hen determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I ….” Id., ll. 18–22.

A method of prioritizing information, the method stored in a memory and executable by a processor in a computer system, the method comprising:
[1] receiving report information data of an event including an emergency event, by the processor, the report information data including geographical identifying information data of a crowd-sourced reporting entity including a geographical identification tag or metadata indicating a location of the crowd-sourced reporting entity;
[2] receiving or determining selection information, by the processor, comprising selection information in response to the report information data being received; and
[3] prioritizing, by the processor in the computer system, the event according to the received report information data including the geographical identification tag or metadata indicating a location of the crowd-sourced reporting entity, and the selection information;
[4] calculating, by the processor, a number of selections at a time, from among a plurality of choices, including selections needed to change a priority of the event according to information that defines at least one characteristic of the reporting entity;
[5] re-prioritizing the event when the priority of the event is determined to be changed according to the calculating; and
[6] displaying to a display device an output of the prioritized or re-prioritized event to handle the emergency event.
Response 2 (bracketed numbering added for reference purposes).
Limitations 1–6, aside from the generic “processor in a computer system,” generic “memory,” and generic “display device,” can be performed mentally and/or with pen and paper. Therefore, limitations 1–6 fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. 
In the following sections, the Examiner provides an analysis of each limitation (aside from generic components, which will be addressed in Prong Two and Step 2B) to support the conclusion that the claims recite an abstract idea.
1.1. Limitation 1
Limitation 1 first recites “receiving report information data of an event.” The term “event” is broadly construed as comprising a “weather event, traffic conditions, utility outage, a receiving conditions of an affected person of a hurricane (i.e., hurricane (event) has caused a man to be trapped under debris (emergency event)), which one of ordinary skill in this art would understand is capable of being received mentally through hearing spoken words or through reading written text on paper.
Limitation 1 also recites “the report information including geographical identifying information data of a crowd-sourced reporting entity including geographical identification tag or metadata indicating a location of the crowd-sourced reporting entity.” The term “geographically identifying information … including geographical identification tag or metadata indicating a location of the crowd-sourced reporting entity” is construed as a location ID (e.g., a street address, zip code, coordinates, etc.). When the report includes a location ID (e.g., street address) of the reporting entity, one of ordinary skill in this art would understand that the report information is still capable of being received mentally through hearing spoken words or through reading written text on paper.
In view of the above, the Examiner concludes that limitation 1, under a broadest reasonable interpretation, is capable of being performed mentally and/or with pen and paper.
1.2. Limitation 2
Limitation 2 recites “receiving or determining selection information, [ ] comprising selection information in response to the report information data being received.”
supra, and therefore a vote for the event would be “selection information in response to the report information data being received,” as claimed. One of ordinary skill in this art would understand that a vote for an event is capable of being received or determined mentally through interpreting spoken words, watching someone raise their hand in response to a verbal command identifying the event, reading and interpreting written text on paper, or interpreting a ballot with vote choices and a selection (or vote) via a marking (e.g., a check in a box corresponding to the event).
In view of the above, the Examiner concludes that limitation 2, under a broadest reasonable interpretation, is capable of being performed mentally and/or with pen and paper.
1.3. Limitation 3
Limitation 3 recites “prioritizing [ ] the event according to the received report information data … and the selection information.”
The term “prioritizing” may be broadly construed as arranging in order of importance.2 Therefore, the claimed “prioritizing [ ] the event” may be interpreted as arranging the event in order of importance. According to Appellants’ specification, “events can be assigned to categories (e.g., levels 1,…,n) with different degrees of urgency or priority” (Spec. 10:10–11). However, the claims are not limited to such disclosure, and one of ordinary skill would understand other methods of prioritizing (or arranging by order of importance), such as placing 
Furthermore, the phrase “according to the received report information … and the selection information” may be interpreted to mean that the “prioritizing” takes into consideration the report information and the selection information (or vote). Again, one of ordinary skill in this art would understand that a human could take into consideration the report information and the selection information (or vote) when performing the “prioritizing.” For example, a human would be able to tally a vote(s) for an event and place the event higher in a list than an event(s) with no vote or less votes.
In view of the above, the Examiner concludes that limitation 3, under a broadest reasonable interpretation, is capable of being performed mentally and/or with pen and paper.
1.4. Limitation 4
Limitation 4 recites “calculating [ ] a number of selections at a time, from among a plurality of choices, including selections needed to change a priority of the event according to information that defines at least one characteristic of the reporting entity.”
Regarding the above “calculating” step, Appellants’ specification discloses “the number of votes 415 needed to change a priority of an event is calculated. In other words, the event is assigned a minimum number of votes that are needed to change the priority of the event” (Spec. 15:31–16:2).
assigning a minimum number of votes that are needed to change the priority of the event, as long as the “calculating” (or assigning) is “according to information that defines at least one characteristic of the reporting entity.” The claim does not specify how the “information that defines at least one characteristic of the reporting entity” is taken into consideration, but does not rule out that such information is considered within the human mind to calculate or assign a number of selections or votes needed to change priority of the event. 
Furthermore, without reading the following limitations into the claims, but merely as an example of how the “calculating” can be interpreted, the Examiner notes that Appellants’ specification further discloses “In some exemplary embodiments, the number of votes (v) needed in order to change the priority of the event is determined based on the following formula, where x = geolocation value 400, y = the reputation value 405, and z = the importance value 410: v = x + y + z” (Spec. 16:5–9). Here, it is clear that the “reputation value 405” reads on the claimed “information that defines at least one characteristic of the reporting entity.” Therefore, even when limitation 4 is interpreted to comprise the narrower description on page 16 of Appellants’ specification, it is clear that such “calculating” can be performed mentally and/or using pen and paper, since the disclosed calculating is merely a summation of three values, i.e., “v = x + y + z” (Spec. id.).
In view of the above, the Examiner concludes that limitation 4, under a broadest reasonable interpretation, is capable of being performed mentally and/or with pen and paper.
1.5. Limitation 5
Limitation 5 recites “re-prioritizing the event when the priority of the event is determined to be changed according to the calculating.”

1.6. Limitation 6
Limitation 6 recites “displaying [ ] an output of the prioritized or re-prioritized event to handle the emergency event.”
This limitation can be done at least using pen and paper, e.g., the prioritizing discussed above by writing a list would “display[ ] [ ] an output of the prioritized [ ] event to handle the emergency event.”
1.7. Dependent Claims
Dependent claims 3–5 and 28–29 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 3–5 and 28–29 recite additional elements that represent, in addition to elements (1)–(6) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment. For example, 3–5 and 28–29 merely recite additional language directed to the abstract idea of a mental process.
1.8. Conclusion for Step 2A - Prong One
As shown above, limitations 1–6, aside from the generic “processor in a computer system,” generic “memory,” and generic “display device,” can be performed mentally and/or with pen and paper. Therefore, limitations 1–6 fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. 
2. Step 2A - Prong Two
“In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.” 2019 PEG, § III A. 2.
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.” 2019 PEG, id. 
2.1. Additional Elements
Claim 1 recites the following additional elements: 
“processor in a computer system,” 
“memory,” and 
(c) “display device.” 
2.2. Evaluation of Additional Elements Individually and in Combination
The additional elements (a)–(c), both individually and in combination, represent a generic computer component(s) used as a tool to perform the abstract idea. Therefore, the additional elements do not integrate the abstract idea into a practical application.
3. Step 2B
“[I]f a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).”
3.1. Evaluation of Additional Elements Individually and in Combination
The additional elements (a)–(c), both individually and in combination, represent a generic computer component(s) used as a tool to perform the abstract idea. Therefore, the additional elements do not amount to significantly more than the abstract idea itself.
Response to Arguments
Applicants’ Specific Arguments Regarding Step 2A - Prong One
Applicants argue “With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind.” Response 11 (emphasis in original).
The Examiner respectfully disagrees. See § 1, above (including all subsections).
Applicants argue “The prioritizing, calculating, re-prioritizing and displaying on a display device as claimed would be very difficult to be made in the mind in any stretch of interpretation.” Response 11 (emphasis in original).
The Examiner respectfully disagrees. The steps would not be “very difficult” to perform mentally and/or via pen and paper. See § 1, above (including all subsections). For example, the “calculating” step may be interpreted as a summation of three values (i.e., “x + y + z”), which would not be difficult to perform at least using pen and paper.
Applicants argue “computer data and the geo tag or meta data cannot be processed in the mind with regard to the crowd-sourced reporting entity.” Response 11.
The Examiner respectfully disagrees. The claim does not recite “computer data.” Even if data were recited to have the adjective “computer,” human-readable text is within the scope of “computer data.” Furthermore, a “geo tag or meta data” can include a street address, mile marker, zip code, etc. (Spec. 11:26–27), which can be processed mentally.

While the Examiner does not necessarily agree with Applicants’ argument, it is immaterial in determining whether the claim(s) recites a mental process.
Applicants argue “Also, there is no mathematical relationship, formula, or calculation, or any of the judicial exceptions enumerated in the 2019 PEG per se.” Response 1211
While the Examiner does not necessarily agree with Appellants’ argument, it is immaterial in determining whether the claim(s) recites a mental process.
Applicants argue “Additionally, it can be seen that claim 1 includes the following structural component of a ‘display device’ in addition to the storage medium and processor in addition to having to manipulate specific computer data such as geotag or metadata. These structural components cannot be abstract and the processing of the geo tag or meta data cannot be performed with a pen and paper since the meta data and geotag has to be manipulated by a machine.” Response 11.
The Examiner agrees that claim 1 recites “memory,” “processor in a computer system,” and “display device.” The Examiner agrees that these components are not abstract, and will be treated as additional elements under Prong Two and Step 2B. The Examiner respectfully disagrees that a geotag or metadata renders the claim any less abstract. The geotag or metadata is merely data received in the report.
Applicants’ Specific Arguments Regarding Step 2A - Prong Two
Applicants argue “However, as amended, the processor performs a manipulation of the geotag or meta data information, where it is manipulated into a practical application of 
The Examiner respectfully disagrees. The claims do not require “manipulation of the geotag or meta data information,” as alleged. Even if they did, “prioritizing or re-prioritizing” is possible through mental activity and/or using pen and paper.
Applicants argue:
Moreover, as seen in the claims, the claims integrate into a practical application. For example, claim 1 recites “displaying to a display device an output of the prioritized or re-prioritized event to handle the emergency event” and also “calculating, by the processor, a number of selections at a time, from among a plurality of choices, including selections needed to change a priority of the event according to information that defines at least one characteristic of the crowd-sourced reporting entity”.
Response 12 (emphasis in original).
The Examiner respectfully disagrees. The “displaying” can be performed using pen and paper. Limiting the “displaying” “to a display device” is merely using a generic computer component as a tool to perform (at least in-part) the abstract idea. Therefore, the “display device” does not integrate the abstract idea into a practical application. Alternatively, the “displaying to a display device an output …” represents insignificant post-solution activity, and for this additional reason, does not integrate the abstract idea into a practical application.
Furthermore, the “calculating” is part of the abstract mental process (see above § 1.4), and the claim requirement that said “calculating” is “by the processor” is merely using a generic computer processor component as a tool to perform (at least in-part) the abstract idea. Therefore, the “by the processor” does not integrate the abstract idea into a practical application.
Applicants further argue “Dependent claim 29 also recites the practical application of ‘determining crowd-sourced information relating to each event of a plurality of the events, the crowd-sourced information of each event including selection information associated with each selecting entity of a plurality of selecting entities’.” Response 12 (emphasis in original).
The Examiner respectfully disagrees. Applicants do not provide any reasoning as to why these limitations of claim 29 recite a practical application. The “determining” of information appears to be more language directed to a mental process, and therefore directed to an abstract idea. 
Applicants’ Specific Arguments Regarding Step 2B
Applicants’ point to their specification, particularly paragraphs [0010] and [0012]–[0013], to show “improvements” and “problems in the prior art [ ] which the claimed invention solves.” Response 14.
The Examiner respectfully disagrees. The rank of point-of-interest information is not a technical solution in the claims. The claim recites “prioritizing,” “calculating,” and “re-prioritizing,” which all can be done mentally and/or using pen and paper. Furthermore, considering the importance that geolocation of a reporting entity can play under emergency is generically recited in the claim to include consideration that is performed in the human mind.
Applicants further argue “Moreover, the claims positively claim the executions by the processor and also the display of the output of the prioritizing, which are not part of mental process, plan, scheme or uninstantiated concept.” Response 14–15.
The Examiner respectfully disagree. Displaying an output can be done with pen and paper, as discussed above. Or, it is insignificant post-solution activity. Furthermore, the processor is merely used as a tool to perform the abstract idea. Therefore, the claim does not provide an inventive concept.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register, Vol. 84, No. 4, published 07 January 2019.
        2 American Heritage Dictionary of the English Language, Fifth Edition. (2011). Retrieved August 27, 2019 from https://www.thefreedictionary.com/prioritizing